EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Withdrawn Claims 1-6, 12-14 and 17-20 have been canceled.

End of Amendment.













REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a shaped abrasive particle having an elongated body having a twist along the longitudinal axis and comprising a polycrystalline material that includes diamond.  Yener et al (US 9,567,505 and US 10,364,383) claim shaped abrasive particles having a twist in the body; however, the body is of prism shape or comprises two parallel surfaces, and the material is alumina.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 18, 2021